Citation Nr: 1450651	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-18 304A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for left upper extremity peripheral neuropathy as secondary to diabetes.

3.  Entitlement to service connection for right upper extremity peripheral neuropathy as secondary to diabetes.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy as secondary to diabetes.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy as secondary to diabetes.

6.  Entitlement to service connection for erectile dysfunction to include as secondary to diabetes.

7.  Entitlement to service connection for hypertension to include as secondary to diabetes.

8.  Entitlement to an initial disability rating in excess of 20 percent for disfiguring facial scars, left neck and forehead.

9.  Entitlement to an initial disability rating in excess of 20 percent for migraine headaches.

10.  Entitlement to an initial disability rating in excess of 10 percent for tender forehead scar.

11.  Entitlement to an initial disability rating in excess of 10 percent for tender scar of the left neck.

12.  Entitlement to an initial disability rating in excess of 10 percent for shell fragment wound scar of the right lower sternum and tender scar of the left thigh.

13.  Entitlement to an initial disability rating in excess of 10 percent for memory impairment due to traumatic brain injury (TBI).

14.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with chronic depression.

15.  Entitlement to service connection for a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from August 1965 to June 1969.  He died in December 2011.  The appellant, the Veteran's wife, properly filed a claim for substitution within one year of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The case was previously remanded in January 2014 to clarify the issue of substitution.  In a February 2014 deferred rating decision, the RO clarified that the appellant has been considered as substituted for the Veteran's pending claims.  Though the RO did not readjudcate the claims, the Board finds there to still be compliance with the prior remand as no additional evidence had been submitted since the last statement of the case.

FINDING OF FACT

On August 25, 2014 the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois, that the appellant died in August 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).   An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


